DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US PGpub: 2019/0311083 A1), herein after Feng, in view of Mouli, Chandra (US PGpub: 2003/0216827 A1), herein after Mouli and further evidenced by MOKI et al. (US PGpub: 2020/0410413 A1), herein after MOKI.
Regarding claim 1, Feng teaches a method for developing semiconductor device fabrication processes (ABSTRACT, computer implemented method), comprising: S 1: obtaining an initial target model according to a target semiconductor device (FIG. 3-6, receiving initial value of a process model, Paragraph [0075]), ; S2: capturing a general database according to specifications of the target semiconductor device, wherein the general database includes multiple fixed fabrication parameter values (Paragraph [0075], FIG. 3, 304); S3: comparing the initial target model with the general database, to obtain a corresponding relationship (308); S4: applying the multiple fixed fabrication parameter values to the initial target model according to the corresponding relationship, and defining at least one adjustable parameter (308-311); S5: setting the at least one adjustable parameter according to a setting instruction received through a user interface, to produce a target model to be simulated (Paragraph [0145]); and S6: performing a simulation test with the target model to be simulated to obtain a simulation result (Paragraph [0075]-[0094]).
Feng does not explicitly teach setting the at least one adjustable parameter according to a setting instruction received through a user interface and the general database includes multiple general fabrication process templates, each of the general fabrication process templates corresponds to at least one equivalent substructure for fabricating a lateral semiconductor device and a vertical semiconductor device, and each of the general fabrication process templates includes multiple fixed fabrication parameter values.
However, Mouli teaches setting the at least one adjustable parameter according to a setting instruction received through a user interface (Paragraph [0025]). 
Feng’s method for developing semiconductor device with teachings from Mouli so that the method with various process and material parameters, constraints, and actual measured data are used to synthesize one or more unique software models that represent a process flow likely to fabricate the desired device. If more than one process flow is modeled, various parameters are modified iteratively until a unique process flow model is synthesized. Thus, by modeling potential process flows, unnecessary and costly fabrication runs can be avoided.
Feng or Mouli does not explicitly teach each of the general fabrication process templates corresponds to at least one equivalent substructure for fabricating a lateral semiconductor device and a vertical semiconductor device, and each of the general fabrication process templates includes multiple fixed fabrication parameter values.
However, it is fairly known in the industry to both vertical and later semiconductor like vertical MOSFET or lateral MOSFET or BJT as stated in MOKI  (Paragraph [0068]-[0073]).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Feng and Mouli’s modified method for developing semiconductor device with teachings from MOKI so that the method with various process and material parameters, constraints, and actual measured data are used to process so that predictable model can be generated in the semiconducting field.  In order to avoid unnecessary and costly fabrication costs.
Regarding claim 2, Feng teaches the method according to claim 1, wherein the initial target model includes multiple preset parameter items, and the general database 
Regarding claim 3, Feng teaches 
Regarding claim 4, Feng teach the method according to claim 3, in ABSTRACT, Also, see process simulation MODEL in PARGARAH [0002] AND THE FABRICATION STEPS ARE WELL KNOWN, wherein each of the first fabrication steps includes multiple first parameter items each corresponding to a first parameter value, and each of the lateral fabrication steps includes multiple lateral parameter items; and the step of establishing the general fabrication process template further includes: comparing each of the first parameter items with the multiple lateral parameter items according to the position of the at least one equivalent substructure in the vertical semiconductor device and the position thereof in the lateral semiconductor device, to obtain an item corresponding relationship; [Paragraph [004]-[0012], process simulation parameters) and determining the multiple general parameter items according to the item corresponding relationship, wherein the multiple first parameter values corresponding to these general parameter items are defined as the fixed fabrication parameter values(FIG. 3-6, Paragraph [0075]-[0094], 610, 618 and 620 compares, estimates, establishes and converge to a output process in order to determine a target process according to simulated and result driven process). 
Regarding claim 5, Feng teaches the method according to claim 3, wherein the target semiconductor device is the vertical semiconductor device or the lateral semiconductor device (FIG. 3-6, Paragraph [0075]-[0094], there are multiple semiconducting devices. Known in the industry, also stated in MOKI (Paragraph [0068]-[0073]).
Regarding claim 6, Feng teaches the method according to claim 1, wherein the vertical semiconductor device has a first collector region and a first emitter region in a vertical direction, and the lateral semiconductor device is- has a second collector region and a second emitter region in a lateral direction. (Known in the industry, Paragraphs [0067] and as stated in MOKI (Paragraph [0068]-[0073]).
Regarding claim 7, Feng teaches the method according to claim 6, wherein the vertical semiconductor device is a vertical transistor, and the lateral semiconductor device is a lateral transistor (known in the industry, Paragraphs [0067]). 
Regarding claim 8, Feng teaches the method according to claim 6, wherein the vertical semiconductor device is a vertical MOSFET or a vertical bipolar transistor, and the lateral semiconductor device is a lateral MOSFET or a lateral bipolar transistor (Paragraphs [0129]-[0140]).
Regarding claim 9, Feng teach the method according to claim 1, further comprising: S7: determining whether the simulation result satisfies a standard result; wherein when the simulation result does not satisfy the standard result, repeating steps S5 to S7; wherein when the simulation result satisfies the standard result, ending the simulation (FIG. 3, 300, Paragraph [0077]).
Regarding claim 10, Feng teach the method according to claim 1, wherein multiple ones of the general database are stored in a memory unit, and the multiple ones of the general database correspond to multiple specifications of the semiconductor devices, respectively (Paragraph [134], [0141]-[0149], FIG. 7).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SHEIKH MARUF/Primary Examiner, Art Unit 2828